DETAILED ACTION
This action is responsive to claims filed 30 October 2020 and Information Disclosure Statement filed 23 March 2022.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for determining a device-to-device communication link communication," and "means for providing, for display" in claim 28, “means for receiving,” and “means for transmitting” in claim 30.
Here, the various “means” listed above appear to correspond to structure as illustrated in Fig. 9 and disclosed at ¶¶ 92 – describing an apparatus including a reception component, transmission component, a determination component and a user interface component, 93 – describing the components as implemented in software stored in memory and executed by a controller or processor, 94 – further describing the reception component as including one or more of antennas, demodulator, MIMO detector, receive processor, controller/processor, or memory, 95 – further describing the transmission component further including one or more of antennas, modulator, transmit MIMO processor, transmit processor, controller, processor or memory, 96 – further describing the determination component further including a receive processor, transmit processor, controller, processor or memory, and 98 – further describing the user interface component further including one or more of a controller, processor, memory, or communication interface (e.g., touch-screen display, keyboard, microphone or gesture-recognition system).
Therefore, the “means for determining” is interpreted to encompass at least one processor/controller executing code stored in memory of user equipment (UE), the “means for providing, for display” is interpreted to encompass a user interface (UI) coupled to a processor executing code stored in memory of the UE, the “means for receiving” is interpreted to encompass an antenna coupled to a processor executing code stored in memory, and the “means for transmitting” is interpreted to encompass an antenna coupled to a processor executing code stored in memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 21 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, S., et al, "A Hybrid V2X System for Safety-Critical Applications in VANET," 2016 IEEE 4th International Conference on Cyber-Physical Systems, Networks and Applications (CPSNA), IEEE, 6 October 2016 (2016-10-06), pp. 13-18, XP033029797, DOI: 10.1109/CPSNA, 2016.11 [retrieved on 2016-12-22], pages 13-15, paragraphs I, II (previously made of record, hereinafter Jeong).
Re Claim 1, Jeong discloses a method of wireless communication performed by a user equipment (ULE), comprising: 
determining a device-to-device communication link connection, of a plurality of potential device-to-device communication link connections, of the UE (Fig. 1 and p. 15 – 2nd-3rd ¶¶ disclose a UE discovering devices to which it can directly connect by scanning, listening and searching, selecting a channel out of a plurality of channels and providing a discovery result of one or more connectable nodes – each indication of a connectable node being equivalent to an indication of a device-to-device communication link connection); and 
providing, for display, a device-to-device communication indicator identifying the device-to-device communication link connection (p. 15 – 3rd ¶ discloses listing all discovered nodes on the screen the UE for the user’s selection).

Re Claims 11, 21 and 28, though of varying scope, the limitations of claims 11, 21 and 28 are substantially similar or identical to those of claim 1, and are rejected under the same reasoning.

Claim(s) 1, 8-111, 18-21 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0304674, hereinafter Kim).
Re Claim 1, Kim discloses a method of wireless communication performed by a user equipment (UE) (Fig. 2, ¶ 36 disclose a relay terminal including a touch screen, storage unit, Bluetooth module, and control unit; ¶ 40 discloses the Bluetooth module as transmitting/receiving voice/data signals via radio frequency channels; ¶ 68 disclose the various disclosed embodiments of Kim as implemented by software code stored in memory and executed a processor), comprising: 
determining a device-to-device communication link connection, of a plurality of potential device-to-device communication link connections, of the UE (Fig. 3, ¶ 48 disclose a relay terminal entering into a Bluetooth connection mode; Fig. 4, ¶¶ 53 and 55 disclose further describing the relay terminal’s method for establishing a Bluetooth connection wherein the relay terminal displays menus related to Bluetooth connection (as illustrated in Figs. 5A-D)  and selects an item according to a user’s input (i.e., touch)); and 
providing, for display, a device-to-device communication indicator identifying the device-to-device communication link connection (Fig. 3, ¶ 49 disclose the relay terminal displaying a list of connectable Bluetooth devices including previously connected Bluetooth devices and newly found Bluetooth devices within range – each listed connectable Bluetooth device is understood to within the scope of a device-to-device communication link connection indicator).

Re Claim 8, Kim discloses the method of claim 1, further comprising: 
detecting a user interaction with a user interface (Fig. 3, ¶ 50 disclose the relay terminal selecting first and second devices according to a drag-and-drop touch signal from the user; and Fig. 4, ¶ 55 disclose the relay terminal selecting an item for device listing according to a user touch signal); and
wherein determining the device-to-device communication link connection comprises: 
selecting the device-to-device communication link connection based at least in part on the user interaction with the user interface (Ibid.).

Re Claim 9, Kim discloses the method of claim 1, further comprising: 
detecting a parameter of the UE (Fig. 3 and ¶ 49 disclose the relay terminal providing connectable Bluetooth devices within range of the relay terminal in the list displayed to the user – thus what devices are listed at least partially depend on a location of the relay terminal relative to other Bluetooth devices); and 
wherein determining the device-to-device communication link connection comprises: 
selecting the device-to-device communication link connection based at least in part on the parameter of the UE (Fig. 3 and ¶ 50 disclose the relay terminal selecting devices from the displayed list, which is disclosed as at least partially constructed according to what Bluetooth devices are within range of the relay terminal, according to the touch signal from the user).

Re Claim 10, Kim discloses the method of claim 9, wherein the parameter of the UE is at least one of: 
a UE location (Fig. 3 and ¶ 49 disclose the relay terminal providing connectable Bluetooth devices within range of the relay terminal in the list displayed to the user – thus what devices are listed at least partially depend on a location of the relay terminal relative to other Bluetooth devices), 
a UE mobility state, 
audio data from a microphone, 
image data from a camera, 
received data from a communication device, or 
some combination thereof.

Re Claims 11, 18-21 and 28, though of varying scope, the limitations of claims 11, 18-21 and 28 are substantially similar or identical to those of claims 1 and 8-10, and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-7, 12, 14-17, 22, 24-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 11, 21 and 28 above, and further in view of Convida Wireless LLC (WO 2020/168080, previously made of record, hereinafter Convida).
Re Claim 2, Kim discloses the method of claim 1.
Kim may not explicitly disclose wherein the device-to-device communication link connection is at least one of a Long Term Evolution (LTE)-vehicle-to-everything (V2X) connection or a New Radio (NR)-V2X connection.
However, in analogous art, Convida discloses wherein the device-to-device communication link connection is at least one of a Long Term Evolution (LTE)-vehicle-to-everything (V2X) connection or a New Radio (NR)-V2X connection (Fig. 12, ¶ 150 disclose transmitter operation of a UE for NR V2X operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Convida to modify Kim in order to apply the disclosure of Kim to potential NR-V2X connections. One would have been motivated to do this, because analogous methods for V2X communication may help to overcome shortcomings of LTE V2X communication and take advantage of the increased diversity of NR V2X communication (Convida ¶¶ 137-138).

Re Claim 4, Kim discloses the method of claim 1.
Kim may not explicitly disclose:
determining, during a period with a lack of service, a pre-configuration capability; and
wherein determining the device-to-device communication link connection comprises: 
determining the device-to-device communication link connection based at least in part on the pre-configuration capability.
However, in analogous art, Convida discloses:
determining, during a period with a lack of service (¶ 152 discloses the UE being provisioned parameters being defined on the basis of the UE not being served by a radio access network), a pre-configuration capability (Fig. 12, ¶ 150-151 disclose the UE as pre-configured with information in support of V2X operation and system parameters); and
wherein determining the device-to-device communication link connection comprises: 
determining the device-to-device communication link connection based at least in part on the pre-configuration capability (¶ 151 discloses system parameters as including a list of authorized V2X Services and whether the transmission is Access Stratum (AS) layer connectionless or V2X AS layer connection oriented; and ¶ 150 discloses the UE being preconfigured with a discovery procedure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Convida to modify Kim in order to pre-configure a relay terminal with discovery procedure information for the relay terminal to rely on with outside a service area but potentially within range for device-to-device communication. One would have been motivated to do this, because pre-configuration may support V2X operation (Convida ¶ 150).

Re Claim 5, Kim discloses the method of claim 1.
Kim may not explicitly disclose: 
determining whether a channel busy ratio satisfies a threshold; and 
wherein determining the device-to-device communication link connection comprises: 
determining the device-to-device communication link connection based at least in part on determining whether the channel busy ratio satisfies the threshold.
However, in analogous art, Convida discloses:
determining whether a channel busy ratio satisfies a threshold (¶ 156 discloses the V2X Access Layer providing assistance information for a radio access technology (RAT)/interface selection based on a congestion threshold related to a channel busy ratio); and 
wherein determining the device-to-device communication link connection comprises: 
determining the device-to-device communication link connection based at least in part on determining whether the channel busy ratio satisfies the threshold (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Convida to modify Kim in order to assist with RAT/interface selection according to a congestion threshold related to CBR and/or channel occupancy ratio (CR). One would have been motivated to do this, because such information helps to determine what RATs or interfaces are available for selection (Convida ¶ 156).

Re Claim 6, Kim discloses the method of claim 1.
Kim may not explicitly disclose wherein the device-to-device communication indicator includes at least one of: 
an indicator of a radio access technology, 
an indicator of a carrier aggregation mode availability, or 
some combination thereof.
However, in analogous art, Convida discloses wherein the device-to-device communication indicator includes at least one of: 
an indicator of a radio access technology (¶ 156 discloses the Access Stratum (AS) layer providing assistance information indicating which Radio Access Technologies (RATs) or interfaces are available for selection), 
an indicator of a carrier aggregation mode availability, or 
some combination thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Convida to modify Kim in order to provide not just available devices to connect to but also through which RAT that the available devices may be connected. One would have been motivated to do this, because such ability provides further flexibility (Convida ¶ 47).

Re Claim 7, Kim discloses the method of claim 1.
Kim may not explicitly disclose wherein the device-to-device communication link connection is a sidelink connection. Although one having ordinary skill in the art might understand a Bluetooth connection between peer devices, such as two UEs, as a type of sidelink connection, especially in light of ¶¶ 33, 45 of the present application disclosing examples of sidelink channels as peer-to-peer communications, device-to-device communications, a V2X protocol, a mesh network and/or the like.
However, in analogous art, Convida discloses wherein the device-to-device communication link connection is a sidelink connection (¶ 75 discloses the UE’s processor as coupled to a Bluetooth module; and Fig. 12, ¶ 150 disclose RAT selection and interface selection, wherein sidelink and Uu interfaces are given as examples of types of “interfaces”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Convida to modify Kim in order to provide using a sidelink as an available interface for device-to-device communication. One would have been motivated to do this, because such ability provides further flexibility (Convida ¶ 47).

Re Claims 12, 14-17, 22, 24-27 and 29, though of varying scope, the limitations of claims 12, 14-17, 22, 24-27 and 29 are substantially similar or identical to those of claims 2 and 4-7, and are rejected under the same reasoning.

Claims 3, 13, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 11, 21 or 28 above, and further in view of Cheng et al. (US 2019/0357033, previously made of record, hereinafter Cheng).
Re Claim 3, Kim discloses the method of claim 1, further comprising 
transmitting a UE capability indicator indicating that the UE has a capability for the device-to-device communication link connection (Figs. 3, 4 and ¶¶ 49, 55 discloses displaying (i.e., transmitting to the user via the UE’s screen) a list of devices that the UE is capable of connecting to – neither the claims nor the Specification define transmission as to any particular entity via any particular interface; thus, as the term “transmitting” is used herein, this limitation appears to encompass a UE transmitting its capability to a user via a user interface, such as a screen and graphical user interface under Broadest Reasonable Interpretation); and 
wherein determining the device-to-device communication link connection comprises: 
determining the device-to-device communication link connection based at least in part on transmitting the UE capability indicator (Figs. 3, 4 and ¶¶ 50, 56 disclose the UE selecting devices for connection according to a drag-and-drop touch signal from the user – any selected item could not have been selected if not included in the transmission of the item to the user via the user interface of the UE; thus, selection of any item as disclosed in Kim is at least partially based on what the UE is disclosed as conveying to the user what devices it was capable of connecting with).
Kim may not explicitly disclose:
receiving a system information block; 
transmitting, based at least in part on receiving the system information block, a UE capability indicator indicating that the UE has a capability for the device-to-device communication link connection.
However, in analogous art, Cheng discloses:
receiving a system information block (Fig. 5 and ¶ 97-98 disclose a UE receiving a System Information Block (SIB) from a base station indicating device-to-device (D2D) resource allocation which may cause the UE to adjust, allow or prevent D2D communication on certain resources); 
transmitting, based at least in part on receiving the system information block, a UE capability indicator (Fig. 5 and ¶ 99 disclose the UE communicating according to received resource allocation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cheng to modify Kim in order to perform D2D operation according to System Information for slicing a sidelink channel. One would have been motivated to do this, because slicing resources thusly may assist with improving performance and/or meeting communication requirements of various services (Cheng ¶ 99).
Re Claims 13, 23 and 30, though of varying scope, the limitations of claim13, 23 and 30 are substantially similar or identical to those of claim 3, and are rejected under the same reasoning.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468